UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30013 CARDTREND INTERNATIONAL INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 800 5th Avenue Suite 4100 Seattle, Washington98104 (Address of principal executive offices, including zip code.) (206) 447-1379 (Telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NOx State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 155,818,136 as of April 27, TABLE OF CONTENTS CARDTREND INTERNATIONAL INC. (FORMERLY ASIA PAYMENT SYSTEMS, INC.) ITEM Description Page PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2009 (unaudited) and December 31, 2008 F-1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three Months Ended March 31, 2009 and 2008(unaudited) F-2 Condensed Consolidated Statement of Cash Flows for the Three Months Ended March 31, 2009and 2008 (unaudited) F-3 Condensed Consolidated Statement of Stockholders’Deficit for the Three Months Ended March 31, 2009 and 2008 (unaudited) F-4 Notes to Condensed Consolidated Financial Statements(unaudited) F-5 to F-18 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results ofOperations 21 ITEM 3. Quantitative and Qualitative Disclosure About Market Risk 24 ITEM 4. Controls and Procedures 24 PART II - OTHER INFORMATION ITEM 1. Legal Proceedings 25 ITEM 1A. Risk Factors 25 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 3. Defaults Upon Senior Securities 25 ITEM 4. Submission of Matters to a Vote of Security Holders 25 ITEM 5. Other Information 25 ITEM 6. Exhibits 25-27 2 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARDTREND INTERNATIONAL INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2008 (Currency expressed in United States Dollars (“US$”), except for number of shares) March 31, 2009 December 31, 2008 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ 33,178 $ 14,919 Accounts receivable, net 231,071 223,933 Inventories 1,584 2,693 Other receivables and prepayments 214,343 67,428 Total current assets 480,176 308,973 Plant and equipment, net 347,590 393,314 Goodwill 153,212 153,212 Intellectual property, net 258,332 283,333 TOTAL ASSETS $ 1,239,310 $ 1,138,832 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 56,487 $ 26 Deferred revenue 12,376 80,541 Accrued liabilities and other payables 1,410,273 1,085,369 Loan payable 103,733 104,671 Due to related parties 630,934 519,964 Convertible loan payable, net of unamortized discount of $292,644 and $422,819 as of March 31, 2009 and December 31, 2008 516,397 366,223 Total liabilities 2,730,200 2,156,794 Commitments and contingencies Stockholders’ deficit: Preferred stock, 10,000,000 authorized preferred shares of $0.001 par value, no stock issued and outstanding as of March 31, 2009 and December 31, 2008 - - Common stock, 500,000,000 authorized common shares of $0.001 par value, 155,818,136 and 155,818,136 shares issued and outstanding as of March 31, 2009 and December 31, 2008 155,818 155,818 Additional paid-in capital 23,635,542 23,504,772 Deferred compensation (659,999) (666,666) Accumulated deficits (24,735,322) (24,141,441) Accumulated other comprehensive income 113,071 129,555 Total stockholders’ deficit (1,490,890) (1,017,962) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 1,239,310 $ 1,138,832 See accompanying notes to condensed consolidated financial statements. F-1 3 CARDTREND INTERNATIONAL INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Three months ended March 31, 2009 2008 REVENUES, NET Sales $ 147,320 $ 397,002 Sales, related party 218,854 122,492 Total revenues, net 366,174 519,494 COST OF REVENUE 173,338 345,464 GROSS PROFIT 192,836 174,030 OPERATING EXPENSES: Depreciation and amortization 68,116 70,541 Stock based compensation 117,437 273,032 Consulting and management service fee, related party 6,000 16,129 Selling, general and administrative 444,838 612,205 Total operating expenses 636,391 971,907 LOSS FROM OPERATIONS (443,555) (797,877) Other income (expense): Amortization ofdiscount on convertible loan (150,174) (560,943) Interest expense (152) (7,613) LOSS BEFORE INCOME TAXES (593,881) (1,366,433) Income tax expense - - NET LOSS $ (593,881) $ (1,366,433) Other comprehensive (loss) income: - Foreign currency translation (loss) gain (16,484) 11,362 COMPREHENSIVE LOSS $ (610,365) (1,355,071) Net loss per share – basic and diluted $ (0.00) $ (0.01) Weighted average shares outstanding – basic and diluted 155,818,136 127,208,371 See accompanying notes to condensed consolidated financial statements. F-2 4 CARDTREND INTERNATIONAL INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Three months ended March 31, 2009 2008 Cash flows from operating activities: Net loss $ (593,881) $ (1,366,433) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 68,116 70,541 Stock based compensation 117,437 273,032 Amortization of discount on convertible loan 150,174 560,943 Changes in operating assets and liabilities: Accounts receivable, net (7,138) 129,420 Other receivables and prepayments (146,915) (72,149) Inventories 1,109 339 Accounts payable 56,461 (229,303) Deferred revenue (68,165) (201) Accrued liabilities and other payables 327,513 305,825 Net cash used in operating activities (95,289) (327,986) Cash flows from investing activities: Payment to other assets and deposits - 13,590 Net cash provided by investing activities - 13,590 Cash flows from financing activities: Repayment to related parties - (7,672) Proceeds from convertible loans 20,000 200,000 Repayment of loan payable (938) - Advances from related parties 110,970 - Net cash provided by financing activities 130,032 192,328 Effect of exchange rate changes on cash and cash equivalents (16,484) 11,362 NET CHANGE IN CASH AND CASH EQUIVALENTS 18,259 (110,706) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 14,919 211,603 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 33,178 $ 100,897 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for income taxes $ - $ - Cash paid for interest $ - $ - See accompanying notes to condensed consolidated financial statements. F-3 5 CARDTREND INTERNATIONAL INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE THREE MONTHS ENDED MARCH 31, 2009 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Preferred stock Common stock Additional paid-in capital Deferred compensation Accumulated other comprehensive (loss) income Accumulated deficits Total stockholder’s deficit No of shares Amount No of shares Amount Balance as of January 1, 2009 - $ - 155,818,136 $ 155,818 $ 23,504,772 $ (666,666) $ 129,555 $ (24,141,441) $ (1,017,962) Stock based compensation - 110,770 - - - 110,770 Issue of convertible loan - 20,000 20,000 Amortization of deferred compensation - 6,667 - - 6,667 Net loss for the period - (593,881) (593,881) Foreign currency translation adjustment - (16,484) - (16,484) Balance as of March 31, 2009 - $ - 155,818,136 $ 155,818 $ 23,635,542 $ (659,999) $ 113,071 $ (24,735,322) $ (1,490,890) See accompanying notes to condensed consolidated financial statements. F-4 6 CARDTREND INTERNATIONAL INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2009 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE－1 BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by management in accordance with both accounting principles generally accepted in the United States (“GAAP”), and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Certain information and note disclosures normally included in audited financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, the consolidated balance sheet as of December 31, 2008 which has been derived from audited financial statements and these unaudited condensed consolidated financial statements reflect all normal and recurring adjustments considered necessary to state fairly the results for the periods presented. The results for the period ended March 31, 2009 are not necessarily indicative of the results to be expected for the entire fiscal year ending December 31, 2009 or for any future period. These unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the Management’s Discussion and the audited financial statements and notes thereto included in the Annual Report on Form 10-K for the year ended December 31, 2008 filed on April 15, 2009. NOTE－2 ORGANIZATION AND BUSINESS BACKGROUND Cardtrend International Inc. ("CDTR") was incorporated under the laws of the State of Nevada in 1998 to engage in international business as Asian Alliance Ventures Inc. and subsequently changed its name to Asia Payment Systems Inc. in The Company through its subsidiaries, engages in provision of data and business processes outsourcing services and IT solution of payment cards and loyalty. NOTE – 3GOING CONCERN UNCERTAINTIES The accompanying condensed consolidated financial statements have been prepared on the basis that the Company will continue as a going concern which assumes the realization of assets and settlement of liabilities in the normal course of business. For the period ended March 31, 2009, the Company incurred a net loss of $593,881 and generated a negative cash flow of $95,289 from operating activities. At March 31, 2009, the Company had a working capital deficiency of $2,250,024 and the accumulated deficits of $24,735,322. The Company is experiencing difficulty in generating sufficient cash flow to meet its obligations and sustain its operations, which raises substantial doubt about its ability to continue as a going concern. The Company's existence is dependent upon management's ability to develop profitable operations and resolve its liquidity problems. Management anticipates the Company will attain profitable status and improve its liquidity through the continued developing, marketing and selling of its products and additional equity investment in the Company. The accompanying financial statements do not include any adjustments that might result should the Company be unable to continue as a going concern. NOTE
